Citation Nr: 1527397	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-01 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1971 to March 1974 and from March 1990 to April 2009, with service in the Republic of Vietnam and Iraq.  His decorations include the Combat Infantryman Badge.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the July 2010 rating decision, the RO granted service connection for PTSD and assigned a 10 percent rating effective May 1, 2009, the date following the date of release from active duty.  A February 2015 rating decision then increased the evaluation to 30 percent, effective from May 2009.  

Additionally, the Board notes that the Veteran submitted a request for a hearing before a member of the Board in September 2011.  This was submitted after the Veteran filed his April 2011 notice of disagreement but prior to the November 2012 statement of the case.  The Veteran submitted a VA Form 9 in January 2013.  On the VA Form 9, the Veteran specifically stated that he did not want a Board hearing.  Although the Veteran stated in September 2011 that he wanted a hearing before a member of the Board, he was not entitled to request a Board hearing at that time. 38 C.F.R. § 20.703 specifically states that "an appellant, or an appellant's representative, may request a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility when submitting the substantive appeal (VA Form 9) or anytime thereafter . . . Requests for such hearings before a substantive appeal has been filed will be rejected."  As such, the Board cannot find the September 2011 statement to be a valid request for a Board hearing.  Significantly, the Veteran specifically stated on his VA Form 9 that he did not want a hearing.  Accordingly, clarification regarding the Veteran's desire to have a hearing is not required.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's June 2015 informal hearing presentation discussed the Veteran's PTSD symptoms and the "worsening of his condition."  The Veteran's last psychiatric examination was conducted in February 2010, which the Board notes is more than five years ago.  In light of the contention that the Veteran's psychiatric condition has worsened, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

Moreover, the Board notes that the February 2015 supplemental statement of the case cites to VA treatment records dated through November 2014.  However, the most recent VA treatment records associated with the claims file are dated January 2012.  As such, the RO shall associate pertinent VA treatment records dated since January 2012 with the claims file.  Additionally, the Board notes that the February 2010 VA examination report reveals that the Veteran sought treatment from the Vet Center in 2009.  An April 2010 treatment record is associated with the claims file but it does not appear that complete records from the Vet Center have been associated with the claims file.  As such, the RO shall request pertinent records from the Vet Center dated since the Veteran's April 2009 separation from service.     

Accordingly, the case is REMANDED for the following action:

1.  Gather pertinent outstanding records of VA treatment dated since January 2012.  Associate these records with the claims file. 

2.  Request Vet Center treatment records from 2009, specifically treatment records from social worker P. S. (identified in the February 2015 supplemental statement of the case).  Associate these records with the claims file.  

3.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file and associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the severity of his PTSD symptoms.  He should be provided an appropriate amount of time to submit this evidence.  

5.  After physically or electronically associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 
6.  Then readjudicate the Veteran's claim.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran and his representative must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




